Case 1:20-cr-00033-ALC Document 68 Filed 03/25/21 Page 1of1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
! FILED
DOC#:
EdwNITED STATES DISTRICT COURT DATE mE: 3. 25-20
SOUTHERN DISTRICT OF NEW YORK
x
United States of America,
ORDER

20-CR-33 (ALC)
-against-

Thomas Bautista,

xX
ANDREW L. CARTER, JR., United States District Judge:

The Final Pre-Trial Conference set for April 15, 2021 at 10:00 a.m. and the Jury
Selection & Trial set for April 19, 2021 at 9:30 a..m. are adjourned.

SO ORDERED.

Dated: New York, New York

March 25, 2020 [Apdie. / (Lue

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
